EXHIBIT 10.20

 

 

 

COMPENSATORY ARRANGEMENTS OF EXECUTIVE OFFICERS AND DIRECTORS

 

 

On March 12, 2018, the Compensation Committee (the "Committee") of the Board of
Directors (the "Board") of inTEST Corporation (the "Company") recommended and
the Board unanimously approved (i) the 2018 Executive Compensation Plan for our
President and Chief Executive Officer , Mr. Pelrin, and our Secretary, Treasurer
and Chief Financial Officer, Mr. Regan, and (ii) grants of restricted stock to
our non-employee directors (as defined below) under the Company’s 2014 Stock
Plan.  The details of the 2018 Executive Compensation Plan and the restricted
stock grants to non-employee directors were previously disclosed on our Current
Report on Form 8-K filed on March 15, 2018, and are incorporated herein by
reference.

In addition, each of our executive officers receives our standard benefits
package. Messrs. Pelrin and Regan are also parties to Change of Control
Agreements with the Company that provide for the payment of certain benefits
upon the executive's termination of employment following a change of control, as
defined therein.

Directors who are not also our officers (each a "non-employee director")
currently receive an annual retainer of $25,000 (Steven J. Abrams, Esq., Joseph
W. Dews IV, William Kraut and, effective January 1, 2018, Robert E.
Matthiessen). The Board Chairman is paid an additional annual retainer of
$40,000 (Mr. Matthiessen) and the Lead Independent Director is paid an
additional annual retainer of $10,000 (Mr. Kraut). The chairmen of the
committees of the Board are paid an additional annual fee as follows: the
Chairman of the Audit Committee is paid an additional annual fee of $20,000 (Mr.
Kraut); the Chairman of the Compensation Committee is paid an additional annual
fee of $10,000 (Mr. Dews); and the Chairman of the Nominating and Corporate
Governance Committee is paid an additional annual fee of $10,000 (Mr. Abrams).
The members of the committees, other than the chairmen, are paid additional
annual fees as follows: members of the Audit Committee are paid an additional
annual fee of $10,000 (Messrs. Abrams and Dews), members of the Compensation
Committee are paid an additional annual fee of $5,000 (Messrs. Kraut and
Abrams), and members of the Nominating and Corporate Governance Committee are
paid an additional annual fee of $5,000 (Messrs. Kraut and Dews). In addition,
we reimburse non-employee directors' travel expenses and other costs associated
with attending Board or committee meetings. We do not pay additional cash
compensation to our executive officers for their service as directors.